Trippe, Judge.
It was decided during the present term in Arnold & DuBose vs. The Georgia Railroad and Banking Company, that money voluntarily paid by a party through mere ignorance of law, though he may not have been legally bound to pay it, could not be recovered back. If it be paid under a mistake of facts or ignorance of facts, the rule may be different. For instance, if the facts of which the party so paying was ignorant, be such as to show that the one receiving the money ought not in equity and good conscience to retain it. But to entitle one to a recovery, the ignorance of the facts relied on should be alleged and proved to have existed at the time of the payment. If knowledge of such facts exist at that time, the party cannot, on ascertaining that they would have constituted a legal defense, call upon the Courts to revoke what he has voluntarily done: See case referred to above, Arnold & DuBose vs. Georgia Railroad and Banking Company, and authorities, there cited.
Judgment reversed.